DETAILED ACTION

This office action is in response to the remarks and amendments filed on 1/24/22.  Claims 15-19 and 21-32 are pending.  Claims 15-19 and 21-32 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 15-19 and 21-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 18-27 of US Patent Application 16/067,475.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending application, describes an apparatus that includes, inter alia, “a mattress,” and “a sensor,” which determines “vibrations, movement, and/or sound,” and also teaches “a sensor plate configured for receiving structure-borne sound.”
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patentented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.

Claim Objections

Claim 15 is objected to because of the following informalities:  the claim recites “a support element configured to apply a padding or a mattress;” Examiner suggests --- a support element configured to apply to a padding or a mattress---.

Claim Rejections - 35 USC § 112

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 recites cuts which are separated from each other by webs (Applicant’s Fig. 5), and also states that the plate-shaped section is “decoupled”.  Applicant argues in remarks dated 1/24/22 that Riley Fig. 11 does not teach a decoupled plate/sensor because riley teaches metal straps that attach to the plate and does not teach a continuous gap around the sensor plate.  Therefore, it is unclear how Applicant can be claiming a sensor that is decoupled in claims 1 and 21, and which in claim 21, is not completely detached around an entire perimeter of the plate.  Appropriate correction is required.
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 32 recites “the sensor is connected to the plate-shaped section by a pressing force.” It is unclear what is meant by this claim recitation, and Applicant’s disclosure to not provide clarifying information.  Appropriate correction is required.
As best understood given the above rejection, Applicant’s claims are rejected on grounds of prior art as is discussed below:

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-19, 21-27 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,281,433 to Riley et al. (“Riley”), in view of US Patent Application Publication 2010/02356512 to Sullivan.
Claim 15.  A piece of sleeping or reclining furniture (Riley, Fig. 8), comprising: a support element (Riley, Fig. 8, #56) configured to apply a padding or a mattress (Riley discusses the use of a mattress throughout the disclosure); a plate-shaped section (Sullivan, Fig. 1, #13 or 14; see obviousness statement below) connected to the support element via an elastic element (Sullivan, Fig. 1, #22 generally, which is disclosed to be an “elastomeric envelope/container”, and 34 specifically, which is a “thinner portion” of said elastomeric envelope; see obviousness statement below) which acoustically decouples the plate-shaped section from the support element (Sullivan #34 provides the claimed functionality; moreover “decoupled” is interpreted in light of Applicant’s specification, specifically paragraphs [0009]-[0012] which describe that the decoupled section is connected to, but not integrally formed with, the surrounding bed frame; see Sullivan Fig. 1 at #34 which decouples the sensor from mattress #20); and a sensor (Riley, Fig. 8, #68a generally teaches a sensor, but does not teach Applicant’s claimed details of the sensor including a plate-shaped section and an elastic element; however Riley teaches beginning in column 14 at line 55, and also in column 19, that various types of sensors and sensor configurations may be used, however Riley is not directed toward the details of sensor construction; Sullivan teaches a sensor, and provides additional details of how the sensor is constructed; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the sensor of Sullivan for use with the bed apparatus of Riley, in order to provide detect sound or vibrations to indicate physiological information about a user; furthermore, the combination of the bed apparatus of Riley with the sensor of Sullivan would have simply been combining prior art elements in according to known methods to yield predictable and obvious results) arranged on or in the plate-shaped section (Sullivan, Fig. 1, sensor #10, comprises a circuit board #18 which is “arranged on” plate section 13, or plate section 14) and configured to detect vibration, movement, and/or sound applied to the plate-shaped section (Riley column 15, lines 15-30 teaches detecting “mechanical forces or pressure changes” and further discusses “acoustic waveguides”; additionally, the sensor of Sullivan provides this functionality, disclosing that the sensor is a “vibration sensing element”, see Abstract).
Claim 16.  The piece of sleeping or reclining furniture of claim 15, wherein the decoupled plate-shaped section is a plate-shaped part of the support element (Riley Fig. 6 in which sensor is attached to an unlabeled panel or plate, which is attached to frame #58) 
Claim 17.  The piece of sleeping or reclining furniture of claim 16, wherein the plate-shaped part is a middle part of the support element (Riley, Figs. 5, 8, 10-12, and 17-19).
Claim 18.  The piece of sleeping or reclining furniture of claim 16, further comprising a frame or framework, with the elastic element arranged between the plate-shaped part and the support element (Sullivan, Fig. 1, #34).
Claim 19.  The piece of sleeping or reclining furniture of claim 16, wherein the decoupled plate-shaped section is separated by a cut from the support element (Sullivan, Fig 1, se gap between sensor #10 and mattress #20, gap located at #19).
Claim 21.  The piece of sleeping or reclining furniture of claim 19, wherein the decoupled plate-shaped section is separated from the support element by a plurality of cuts which are separated from each other by webs, said decoupled section being connected with the plate-shaped part by the webs (Riley, Fig. 11 teaches metal straps for transmitting vibrations to the sensor, which are considered to be webs, and which are seen at #’s 410 and 412).
Claim 22.  The piece of sleeping or reclining furniture of claim 19, wherein the decoupled plate-shaped section is surrounded by a continuous circumferential cut, and further comprising an elastic holding element representing the elastic element (Sullivan teaches a circumfrencial cut at “cylindrical hole” #19 in Fig. 1; Sullivan teaches an elastic element at #22 generally, and specifically at #34).
Claim 23.  The piece of sleeping or reclining furniture of claim 15, further comprising an evaluation unit (Riley teaches logic module #96) connectable to the sensor and configured to process and evaluate a signal generated by the sensor and to detect a physiological parameter of a person using the sleeping or reclining furniture (Riley, column 9, line 37 through column 10, line 6).
Claim 24.  The piece of sleeping or reclining furniture of claim 23, wherein the detected physiological parameter is a heart rate, a respiratory rate, a movement behavior or a snoring behavior of the person (Riley, column 15, lines 49-55 teaches measuring heart rate, etc.).
Claim 25.  The piece of sleeping or reclining furniture of claim 23, wherein the evaluation unit includes a filter for signal processing (Riley, column 15, lines 4-24; Sullivan also teaches a signal filter in column 5, line 8).
Claim 26.  The piece of sleeping or reclining furniture of claim 25, wherein, the filter is a low-pass filter or a bandpass filter (the disclosure of Riley incorporates US Patent 7,314,451 by Reference; US Patent 7,314,451 teaches the use of a low-pass filter or a bandpass filter in column 43, lines 25-26).
Claim 27.  The piece of sleeping or reclining furniture of claim 23, further comprising an electromotive furniture drive including adjusting drives for adjusting furniture parts (Riley teaches actuators in Fig. 9, #’s 248c, d, and e, for adjusting furniture parts); and a control device configured to control the adjusting drives (Riley teaches a controller beginning in column 9, line 37; also see Fig. 4; Riley’s controller “can be used to control other functions of the bed (such as the bed height and movement and articulation)”, see column 10, lines 65-66), said evaluation unit (Riley teaches logic module #96) being coupled to the control device or integrated into the control device (Riley teaches logic module #96 being attached to controller in Fig. 4).
Claim 30.  The piece of sleeping or reclining furniture of claim 15, wherein the elastic element is constructed from rubber or silicone or a soft plastic (Sullivan discloses that #22 is an “elastomeric envelope” in paragraph [0025] formed of “silastic”, which is a type of flexible inert silicone rubber; Sullivan also teaches the use of silicone in paragraph [0022]).
Claim 31.  The piece of sleeping or reclining furniture of claim 15, wherein the sensor is materially connected to the plate shaped section (Sullivan, Fig. 1; sensor #10, or more specifically circuit board #18, is “materially connected” to plate shaped section # 13 or #14).
Claim 32.  The piece of sleeping or reclining furniture of claim 15, wherein the sensor is connected to the plate-shaped section by a pressing force (Sullivan teaches in paragraph [0024], “Preferably biasing means are provided to bias the membrane/latex layer upwards in use against the patient;” the disclosed biasing force of Sullivan reads on Applicant’s “pressing force”).
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,281,433 to Riley et al. (“Riley”) and US Patent Application Publication 2010/02356512 to Sullivan, in view of US Patent Application Publication 2008/0140349 to Behera et al. (“Behera”).
Claim 28.  The piece of sleeping or reclining furniture of claim 27, wherein the evaluation unit is configured to detect and evaluate vibration and movement that occur when at least one of the adjustment drives is actuated (Riley is directed toward detecting vibrations and physiological information about a patient; Riley does not detect and evaluate vibration caused by movement of the mechanisms of the bed itself; however detecting vibrations of mechanical equipment is well known, as is taught by Behera in paragraph [0017] for the motivation provided by Behera in paragraph [0003], that being to evaluate the health of key components of the equipment and to do preventative maintenance in order to prevent revenue loss caused by equipment failure; furthermore, providing these evaluation capabilities taught by Behera would have simply been using a technique known work in one field of endeavor to prompt variations of it for use in a different one based on market forces).
Claim 29.  The piece of sleeping or reclining furniture of claim 27, wherein the evaluation unit is configured to determine a malfunction or an overload or a non-load of at least one of the adjusting drives during operation (Behera, paragraph [0017]).



Response to Applicant's remarks and amendments

Regarding rejections under 35 USC 112(b), Applicant has amended the claim language and the rejections have been withdrawn.
Regarding prior double patenting rejections, the rejection based on US Patent Application 16/067,487 has been withdrawn as a result of Applicant’s claim amendments.  In the Office Action dated 9/22/21, two rejections were indicated based on Application 16/067,487.  As this appears to have been a typographical error, Applicant requested clarification in Applicant’s remarks.  As noted above, double patent rejections based on Application 16/067,487 are no longer applicable and have therefore been withdrawn.  Additionally, rejections based on application 14/381,847 (now Patent # 9,836,034) have been withdrawn in response to Applicant’s claim amendments.  However, a new double patenting rejection is entered in this office action, as necessitated by Applicant’s claim amendments, with respect to co-pending application 16/067,475; see rejections above.
With respect to claim 15, Applicant argues on pages 7-8 of Applicant’s remarks that in the cited art of Bonnet and Riley do not teach the claimed limitations, as amended.  Applicant’s arguments have been fully considered and prior rejections in view of Riley alone, or Bonnet alone have been withdrawn.  However, new rejections have been entered in this Office Action in view of Riley and Sullivan (or Riley, Sullivan, and Behera), as necessitated by Applicant’s amendments.  
	




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673